Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 22 February 2022 has been received and entered in full.  Claims 1 and 33 have been amended, claims 30-31 remain withdrawn from consideration, and claims 34-35 have been added. Newly added claims 34-35 will be examined as they fit under the rubric of the elected invention. Therefore, claims 1-7, 12-22 and 25-35 are pending, and claims 1-7, 12-22, 25-29 and 32-35 are the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 22 February 2022 has been considered by the examiner.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7, 12-22, 25-29 and 32-33 remain rejected, and newly added claims 34-35 are rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
6.	The claims are drawn broadly to a conjugate comprising an anti-VEGFR2 single domain antibody moiety conjugated to a urease moiety, wherein the single domain antibody comprises at least one sequence selected from the group consisting of SEQ ID NOs:2-10 or a sequence having at least 95% identity to any one of SEQ ID NOs: 2-10. The claims also recite a pharmaceutical composition comprising a pharmaceutically acceptable aqueous solution suitable for intravenous injection and an anti-VEGFR-2 single domain antibody moiety urease conjugate substantially free of unconjugated urease. Lastly, the claims also recite a conjugate comprising one or more polypeptides conjugated to a urease, wherein the one or more polypeptides is selected from and amino acid sequence of any one of SEQ ID NO:2-30 or at least 95% identity thereto, wherein the conjugate binds to VEGFR2. Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely large genus of conjugates comprising single domain VEGFR-2 antibodies with one or more amino acid substitutions, deletions, insertions, and/or substitutions to the variable regions of said antibody that are defined only by a partial structure and a desired function/activity.
7.	The specification discloses 4 single domain VEGFR-2 antibodies that are defined by particular amino acid sequences for the three CDR sequences.  These antibodies, designated as AB1, AB2, AB3 and AB4 are disclosed as binding to VEGFR-2 with high affinity (See Figures 2-5). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of single domain VEGFR-2 antibodies with variants of the CDRs, or defined by a single CDR (new claim 35) that have the same binding specificity and functional activity.
8.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
9.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 4 single domain antibodies to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding and inhibiting the activity of VEGFR-2.
10.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited in the previous Office action).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 262:732-745; cited in the previous Office action) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pascalis, et al. (Journal of Immunology, 2002. 169:3076-3084; cited in the previous Office action) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column).  
11.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited in the previous Office action) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881; cited in the previous Office action) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162; cited in the previous Office action) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.
12.	In the absence of sufficient direction and guidance, the disclosure of 4 species of single domain anti-VEGFR-2 antibodies does not provide sufficient written description for the entire genus of antibodies encompassed by the claims in view of the evidence cited supra.
13.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
14.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
15.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
16.	Therefore, only conjugates comprising a single domain anti-VEGFR-2 antibody designated in the Specification as AB1 (SEQ ID NO:2), or a single chain anti-VEGFR-2 antibody, wherein the antibody comprises the 3 CDRs of antibody AB1 (SEQ ID NO:79, SEQ ID NO:80 and SEQ ID NO:81, such as SEQ ID NOs:3-10), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
17.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
18.	Applicant argues at pp. 6-7 of the response (filed 22 February 2022) that much of the Examiner’s argument, and the references provided by the Examiner are directed to conventional antibodies, which is not relevant to single domain antibodies. Applicant argues at pg. 7 of the response that the Examiner admits the claims are enabled, but asserts that many that the arguments, such as the effect of amino acid substitutions on antigen-binding, brings up enablement.  Applicant argues at pp. 7-10 of the response that the claims are drawn to a small, well-defined genus in which all species claimed are based on the core structures of SEQ ID NOs:2-30, and that one of skill in the art can visualize or recognize the members of the instantly claimed genus. Applicant asserts at pg. 10 of the response that the structure is not unpredictable, and the art and the specification provide assays for identifying those peptides that will have the recited function.
19.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of antibodies, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of single domain antibodies that have the recites functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

20.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

21.	In the instant case, the claims broadly encompass any single domain antibody having at least 95% sequence identity to a domain antibody of SEQ ID NOs:2-30 that specifically binds to VEGFR2. As in Amgen, it is not disputed here that the specification enables one of skill in the art to make and use single domain antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such single domain antibodies could be found using the guidance that is provided in the specification. Thus, the claim is enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement. The arguments and references provided by the Examiner are not directed towards enablement, but have been set forth to establish that while one skilled in the art can clearly recognize or visualize peptides with 95% sequence identity to the claimed peptides, one skilled in the art could not clearly recognize or visualize what amino acid residues can be changed without effecting antigen binding.
22.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same antigen.
23.	Given the large genus of single domain antibodies encompassed by the claims, and the unpredictability of the structure of large number of antibodies that could have the recited functions, the instant specification does not describe representative examples to support the full scope of the claim because the specification only discloses four species within that genus. It is noted that the Specification discloses 32 of peptides/single domain antibody species, however all of these are derived from 4 parent single domain antibodies, designated as AB1, AB2, AB3 and AB4. While Applicant asserts that the references cited by the Examiner, which establish that even minor changes in the amino acid sequences in the CDRs may dramatically affect antigen-binding function, are not relevant to single domain antibodies, Applicant has not provided any facts or evidence to support this claim. Furthermore, the art recognizes that single domain antibodies, as in conventional variable heavy domains, there are four highly-conserved framework regions alternating with highly-variable complementarity determining regions (CDRs) which embody the specific binding interaction of the antigen-antibody complex (Zabetakis et al., 2013; See Introduction; previously cited). One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of antibodies to describe the claimed genus.

Summary

24.	No claim is allowed.
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
June 1, 2022
                                                                                                                                                                                                        
                                                                                                                                                                                                        

  /Christine J Saoud/  Primary Examiner, Art Unit 1647